DISMISS and Opinion Filed July 29, 2021




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-21-00164-CV

               CHARLES “CHUCK” ZUBARIK, Appellant
                              V.
          FRANCISCO GONZALEZ, MARIANNE GONZALEZ,
          THE FIRST AMENDED PHILLIPS FAMILY TRUST,
        RONI HENDERSON, ERIC SORENSEN, JAMIE SORENSEN,
         DAVID SMELSER, AND LINDSAY SMELSER, Appellees

                 On Appeal from the 68th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-18220

                         MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                          Opinion by Chief Justice Burns
      Appellant appeals from the trial court’s March 15, 2021 order vacating its

severance order signed on December 4, 2020. We questioned our jurisdiction over

this appeal because the order vacating a severance order is neither a final judgment

nor an appealable interlocutory order. See Lehmann v. Har-Con Corp., 39 S.W.3d

191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a). At our

request, the parties filed letter briefs addressing the jurisdictional issue.
      In his letter brief, appellant, rather than addressing the question posed –

whether the order vacating the severance order is final or otherwise appealable –

addresses the merits as to why the trial court erred in signing that order. Nothing in

appellant’s letter brief demonstrates that we have jurisdiction to review an order

vacating a severance order.

      The order vacating the severance order is neither a final judgment nor an

appealable interlocutory order. For this reason, we lack jurisdiction and dismiss the

appeal. See TEX. R. APP. P. 42.3(a).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

210164F.P05




                                         –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

CHARLES “CHUCK” ZUBARIK,                   On Appeal from the 68th Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. DC-19-18220.
No. 05-21-00164-CV         V.              Opinion delivered by Chief Justice
                                           Burns. Justices Molberg and
FRANCISCO GONZALEZ,                        Goldstein participating.
MARIANNE GONZALEZ, THE
FIRST AMENDED PHILLIPS
FAMILY TRUST, RONI
HENDERSON, ERIC SORENSEN,
JAMIE SORENSEN, DAVID
SMELSER, AND LINDSAY
SMELSER, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees FRANCISCO GONZALEZ, MARIANNE
GONZALEZ, THE FIRST AMENDED PHILLIPS FAMILY TRUST, RONI
HENDERSON, ERIC SORENSEN, JAMIE SORENSEN, DAVID SMELSER,
AND LINDSAY SMELSER recover their costs of this appeal from appellant
CHARLES “CHUCK” ZUBARIK.


Judgment entered July 29, 2021.




                                     –3–